
	
		III
		110th CONGRESS
		2d Session
		S. RES. 688
		IN THE SENATE OF THE UNITED STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony in United States v.
		  Max Obuszewski, et al.
	
	
		Whereas, in the case of United States v. Max Obuszewski,
			 et al., Case No. 2008–CMD–5824, pending in the Superior Court for the District
			 of Columbia, the prosecution has subpoenaed testimony from Justin Beller, an
			 employee in the Office of the Senate Sergeant at Arms;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Justin Beller is authorized to
			 testify in the case of United States v. Max Obuszewski, et al., except
			 concerning matters for which a privilege should be asserted.
		
